Citation Nr: 1418917	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-01 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a compensable evaluation for arthritis of the right hip.

3.  Entitlement to a compensable evaluation for arthritis of the left hip.

4.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 1984 and from October 1987 to March 1994.  He also additional service in the Missouri Army National Guard.  

These matters come before the Board of Veterans' Appeals (the Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran's claims were previously before the Board in July 2010 when they were remanded for further evidentiary development.  The Board's prior remand directives and the subsequent actions by the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claims have been returned to the Board.  

Initial Note

In a January 2009 statement, the Veteran asserted that his service-connected thoracolumbar spine disability rendered him unable to maintain substantially gainful employment.  The RO accepted this statement as a claim for TDIU.  In August 2007, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) in support of this claim, and the RO denied such in the May 2008 rating decision.  Although the Veteran and his representative did not perfect an appeal to the Board regarding this matter, the Veteran's TDIU claim is properly before the Board at this time.  

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claim (the Court) held that a claim for TDIU cannot be considered separate and apart from an increased rating claim.  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

In the present case, after the RO's denial of his TDIU claim in the May 2008 rating decision, but during the pendency of his claims for increased evaluations, the Veteran has asserted that his service-connected bilateral hip and thoracolumbar spine disabilities rendered him unemployable.  Accordingly, the Court's holding in Rice is applicable.  Further, although neither the Veteran nor his representative expressed disagreement with the RO's May 2008 denial of his TDIU claim in a timely manner, subsequent statements reflect the Veteran's contention that his service-connected thoracolumbar spine and bilateral hip disabilities render him unemployable.  As such, the Veteran's Rice-type TDIU claim has been "revived," and remains in appellate status.  Comer v. Peake, 552 F.3d 1662 (Fed. Cir. 2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the Veteran's claims file, the Board concludes that a remand is necessary for completion of evidentiary and procedural development.  

The Veteran most recently participated in VA examinations to determine the severity and manifestations of his service-connected bilateral hip and thoracolumbar spine disabilities in September 2010, more than three years ago.  Review of the Veteran's VA treatment records since that time reflect the symptomatology associated with these disabilities has increased since the September 2010 VA examination.  Specifically, a February 2012 VA physical therapy record reflects that, due to increased hip and low back pain, the Veteran was prescribed a TENS unit and home traction unit.  Because the evidence shows that there has been a "material change" in the disabilities on appeal since the most recent VA examination, the Veteran should be provided a contemporaneous examination to determine the current severity and manifestations of his service-connected hip and low back disabilities.   The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a benefit sought.  38 C.F.R. § 3.655 (2013).  

As adjudication of the TDIU issue is partially dependent upon consideration of the combined evaluation for the service-connected disabilities, the Board notes that this issue is inextricably intertwined with the other issues remanded herein.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Further, as directed by the Board's July 2010 remand instructions, the AMC obtained treatment records associated with the Veteran's disability claim from the Social Security Administration (SSA).  Review of these records reflects that SSA denied the Veteran's claim for disability benefits; however, the Veteran appealed the initial, unfavorable decision, and it appears that the appeal was ongoing when VA received the records in August 2010.  As such, on remand, the AOJ should obtain the final determination in the Veteran's claim for SSA disability benefits as well as any updated treatment records on which the final decision was based.  

Finally, as these claims are being remanded for other matters, the Board concludes that updated VA treatment records from the VA Medical Centers (VAMC's) in Leavenworth, Kansas, and Kansas City, Missouri.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of VA treatment for the Veteran from the VA Medical Centers in Leavenworth, Kansas, and Kansas City, Missouri, dated from February 2012 and December 2011, respectively.  

2.  Contact the SSA for the purpose of obtaining a copy of any final decision on appeal, and all additional medical records relied upon in conjunction with the SSA disability benefits final decision on appeal.  All such available documents should be associated with the claims folder.  All efforts to obtain these documents should be fully annotated in the claims file, and the facility must provide a negative response if records are not available.  

3.  Thereafter, complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history. 

4.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the current severity and manifestations, to include neurologic, of his service-connected bilateral hip and thoracolumbar spine disabilities.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's hip and spine disabilities, must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examination report should state whether there is any evidence of favorable or unfavorable ankylosis of the thoracolumbar spine and/or either hip, and determine the range of motion of the thoracolumbar spine and both hips in degrees.  It must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's hip and spine disabilities, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should indicate whether any pain found in the hips and thoracolumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

If there are any neurologic complaints, the examiner should state whether each objectively documented neurologic complaint is at least as likely as not (50 percent or greater probability) a manifestation of the Veteran's thoracolumbar spine disability.  If the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, the examiner should comment as to the frequency and total duration of such episodes over the course of the past 12 months.  

Also, the examiner should comment on the effect of the Veteran's service-connected bilateral hip and thoracolumbar spine disabilities on his ability to engage in any type of full-time employment and whether it is at least as likely as not (50 percent probability or more) that the service-connected disabilities are of such severity, individually or in concert, to prevent the veteran from securing or following a substantially gainful occupation.  In so doing, the examiner should consider the Veteran's acquired skills from his previous occupations but should not consider the Veteran's age or any non-service connected disabilities.  

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.

A complete rationale must be provided for any opinions expressed.

5.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for any VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

6.  Thereafter, readjudicate the Veteran's appeal for increased evaluations for his service-connected bilateral hips and thoracolumbar spine disabilities in light of all of the evidence of record.  If the Veteran's appeal for increased evaluations is not granted to the fullest extent, the Veteran and representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable period of time within which to respond thereto. 

7.  Thereafter, complete any additional evidentiary development necessary to adjudicate the claim of entitlement to TDIU at any time during the rating period, to include providing him additional VA examination(s) and obtaining a retroactive medical evaluation.  Chotta v. Peake, 22 Vet. App. 80 (2008).  

8.  Thereafter, readjudicate the Veteran's TDIU claim in light of all of the evidence of record.  In doing so, if the RO finds that the Veteran is unemployable, but that his combined evaluation does not meet the criteria of 38 C.F.R. § 4.16(a) for any period under consideration, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation Service for consideration of assignment of an extraschedular evaluation for that period.  

If entitlement to a TDIU is not granted for any period under consideration, the Veteran and his representative should be furnished an SSOC and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

